Motion to Consolidate Granted; Motion for Briefing Schedule Granted;
Order filed April 27, 2021.




                                 In The

                  Fourteenth Court of Appeals
                              ____________

                          NO. 14-21-00027-CV
                              ____________

                     JDH PACIFIC, INC., Appellant

                                    V.

         PRECISION-HAYES INTERNATIONAL, INC., Appellee


                 On Appeal from the 400th District Court
                         Fort Bend County, Texas
                  Trial Court Cause No. 19-DCV-261720

                              ____________

                          NO. 14-21-00115-CV
                              ____________

        PRECISION-HAYES INTERNATIONAL, INC., Appellant

                                    V.

                      JDH PACIFIC, INC., Appellee


                 On Appeal from the 400th District Court
                         Fort Bend County, Texas
                  Trial Court Cause No. 19-DCV-261720
                                     ORDER

      The parties have filed two joint motions: (1) to consolidate these appeals;
and (2) to enter an order for sequenced briefing. When multiple notices of appeal
from the same judgment or order have been filed by adverse parties, the court
encourages the parties to consider requesting consolidation of those appeals.
These appeals are not from the same judgment or order but arise from the same
core dispute. Accordingly, the motion to consolidate and the motion for sequenced
briefing are granted.

      Because “consolidation” is a formal procedure under the Texas Rules of
Civil Procedure, see Tex. R. Civ. P. 174, but not under the Texas Rules of
Appellate Procedure:

      1.     Each appeal cause number will remain open.
      2.     Any document meant to be filed in both appeals must bear both appeal
             cause numbers.
      3.     Regardless of whether a document applies to one or both appeals, any
             document filed is subject to Texas Rule of Appellate Procedure 9.4.
      4.     Each appeal will be submitted to the same panel of this court.
      5.     The issuance date of this court’s judgment(s) shall control all further
             deadlines in each appeal, including due dates for post-judgment
             motions and remittitur, expiration of plenary power, and issuance of
             the mandate.
      6.     Sequenced briefing shall occur as follows:
             a.    JDH’s Opening Brief in 14-21-00027-CV is due May 5, 2021;
             b.    PHI’s Opening Brief in 14-21-00115-CV and Responsive Brief
                   in 14-21-00027-CV is due June 17, 2021;
             c.    JDH’s Responsive Brief in 14-21-00115-CV and Reply Brief in
                   14-21-00027-CV is due August 31, 2021; and
             d.    PHI’s Reply Brief in 14-21-00115-CV is due September 30,
                   2021.
                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Hassan.